DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nemat-Nasser et al. (US 2015/0235485 A1) in view of Johnson, et al., "Driving Style Recognition Using A Smartphone As A Sensor Platform", In ITSC, 2011 14th International IEEE Conference. (2011) (IDS).
As to claim 6, Nemat discloses a method for identifying a driver of a vehicle, comprising: receiving, a signal from a rotational rate sensor (para.00332, yaw rate, 
As to claim 7, Johnson, further teaches comprises aligning a coordinate system for the mobile device with a geographic coordinate system, prior to the step of detecting a vehicle maneuver (page 1611, clo. 1, GPS location, page 1612, Col. 1, acceleration with GPS data). 
As to claim 8, Nemat as modified by Johnson, further discloses interpolating data in the received signals to a fixed length, prior to the step of detecting a vehicle maneuver (Fig. 6B-6E). 
As to claim 9, Johnson, further teaches detecting a vehicle maneuver in response to magnitude of the received signal exceeding a threshold (page 1612, Col. 2). 
As to claims 10 and 17, Johnson further teaches wherein detecting a vehicle maneuver further comprises classifying the vehicle maneuver into one of three classes selected from a group consisting of a lane change, a turn and a curvy road (Page 1611, Col. 2, lane change, Page 1614, Col. 1, curvature of the roads). 
As to claim 11, Nemat as modified by Johnson, further discloses wherein extracting one or more feature includes determining acceleration along an end-of-turn axis during the turn as a first feature, where a start-of-turn axis is defined in direction the 
As to claim 14, Nemat as modified by Johnson, further discloses constructing a feature vector using the one or more extracted features and classifying the feature vector using a support vector machine (para. 0025, feature vectors). 
As to claims 15 and 17, Johnson further teaches wherein the rotational rate sensor is further defined as one of a gyroscope and an accelerometer (Page 1611, Col. 1). 
As to claim 6, it’s is well known for a mobile device to log result and transmit the result via email/text/data to another device/person/server in a remote location from the vehicle, to use the result for practical applications.
Allowable Subject Matter
Claims 1-5 are allowed.
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564.  The examiner can normally be reached on M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661